United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                       April 27, 2005

                                                               Charles R. Fulbruge III
                                                                       Clerk
                              No. 04-30660
                            Summary Calendar



DAMITA JO JENKINS MCNEAL; JAMES MCNEAL,

                                        Plaintiffs-Appellants,

BURLINGTON COAT FACTORY AND WAREHOUSE OF SHREVEPORT,
INC., ET AL.,

                                        Defendants,

versus

JIM ROBERTS, Chief of Police Shreveport Police Department;
CITY OF SHREVEPORT; S. MACK; L. MONTGOMERY,

                                        Defendants-Appellees.

                         --------------------
            Appeal from the United States District Court
                for the Western District of Louisiana
                        (5:03-CV-280-SMH-RSP)
                         --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Plaintiffs-Appellants Damita Jo Jenkins McNeal (“Damita”) and

her husband, James McNeal (“James”), appeal the summary-judgment

dismissal   of   their   claims   against   Jim   Roberts,   Chief    of   the

Shreveport Police Department, the City of Shreveport, and police

officers Layne Montgomery and Shannon Mack.          The McNeals’ claims


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
stem   from   searches   of   Damita’s   person   conducted   by   Officer

Montgomery and Officer Mack.         The officers were called after

security sensors activated as Damita was exiting a Burlington Coat

Factory and Warehouse store in Shreveport, Louisiana.

       Damita claimed that she was subjected to cruel and unusual

punishment and to an illegal body cavity search, in violation of

the Fourth and Eighth Amendments.           She asserted claims under

42 U.S.C. §§ 1983 and 1988 against Roberts, Montgomery, and Mack,

as well as a tort claim against the City under the doctrine of

respondeat superior. James asserted a claim for loss of consortium

and society.

       The McNeals argue that the district court erred in granting

summary judgment on Damita’s Fourth Amendment illegal search claim.

They contend that Damita’s consent to search was not freely and

voluntarily given, and that Officer Montgomery and Officer Mack are

not entitled to qualified immunity.

       The McNeals came forward with evidence that, prior to the

officers’ arrival, a store employee told Damita that she was not

free to leave until she was searched.      In view of this evidence, we

agree with the McNeals that there was a genuine issue of material

fact as to the voluntariness of Damita’s consent.             See Celotex

Corp. v. Catrett, 477 U.S. 317, 324 (1986); United States v.

Tompkins, 130 F.3d 117, 121 (5th Cir. 1997).

       We affirm, however, the district court’s grant of summary

judgment in favor of Officer Montgomery and Officer Mack on grounds

                                    2
of qualified immunity.   The doctrine of qualified immunity shields

an officer from suit if the officer’s actions were reasonable “in

light of clearly established law and the information the . . .

officers possessed.”     Anderson v. Creighton, 483 U.S. 635, 641

(1987).   Here, Damita’s deposition reveals that she told Officer

Montgomery that she had no objection to being searched and that she

stated that she had no objection to a female officer (Mack) being

called.   Damita’s testimony also reveals that she cooperated with

the officers and did not refuse any of their requests.   In view of

the evidence, Officers Montgomery and Mack are entitled to summary

judgment because their actions were objectively reasonable under

the circumstances.     See Mangieri v. Clifton, 29 F.3d 1012, 1016

(5th Cir. 1994).

     The McNeals have briefed no contentions on appeal regarding

the district court’s dismissal of Damita’s Eighth Amendment claim

or its dismissal of her claims against Roberts, her claims against

the City of Shreveport, or James’s claim for loss of consortium.

See id.   The McNeals have waived these claims by failing to brief

them.   See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).

     AFFIRMED.




                                  3